TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00020-CR


Ex parte Randy Nolen





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 01-1516, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING






Randy Nolen filed a pretrial application for writ of habeas corpus seeking a reduction
of bail in three causes pending in the district court.  The writ issued and, after a hearing, the relief
was denied.  This appeal followed.  We are now advised by Nolen's counsel that Nolen pleaded
guilty in each cause, received probated sentences, and is no longer in custody.  Counsel has enclosed
copies of the judgments in each cause.  Under the circumstances, the question of pretrial bail is moot
and the appeal is dismissed.



  
				Jan P. Patterson
Before Justices Kidd, Patterson and Puryear
Dismissed as Moot
Filed:   March 14, 2002
Do Not Publish